DETAILED ACTION
The application of Tseng et al., for a “Monitoring time-base policy domain architecture” filed on June 11, 2019 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on June 11, 2019, September 9, 2021, and December 2, 2021 have been considered.
Claims 1-20 are presented for examination. 
Claims 1-4, 9, 14-17 are rejected under 35 USC § 102.

Claims 5-6, 10-11, and 18-19 are rejected under 35 USC § 103. 

Claims 7-8, 12-13, and 20 are objected to while containing allowable matter.

Claims 17-20 are objected to for containing minor informalities.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 17-20 are objected to because of the following informalities:
In claims 17-20, line 1, “non-transitory computer readable medium” should be changed to “non-transitory machine-readable storage medium” in order to provide consistency with paragraph [0062] of the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Strassner (U.S. PGPUB 20140279808).

As per claims 1, 9, and 17, Strassner discloses a computer-implemented method/computer system, comprising: a processor; and a memory communicatively coupled to the processor/computer readable medium ([0159]-[0160]) for providing configuration management functionality for a system of networked computer devices ([0018]), the method comprising:
maintaining information about a set of current configuration attributes and current parameter settings for each of a plurality of computer devices ([0067]) communicatively coupled to a configuration management system ([0041] and [0058]-[0059]);
obtaining information from each of the plurality of computer devices representing first operational metrics with respect to the system of networked computer devices ([0107], “at block 510, the management entity 330 may retrieve a set of performance metrics from the data models. The data model contains a logical representation of the device being managed, and consists of a set of classes that represent its configuration, capabilities, current performance metrics, and the like. The management commands from the management system 310 are sent over the dedicated management interface 353 to the device, which executes the commands and sends the resulting data back to the management system 310 via the dedicated management interface 354. A typical, but non-limiting, example is to use these queries to calculate the current state of the device, so that it can be compared to its desired state.”);
translating the obtained information using a hardware abstraction layer to create a high-level abstracted ([0059], “The policy rules may be defined, and represented, at a different level of abstraction than the business rules and managed entities (e.g., network commands). This supports the notion of a "policy continuum," which is a linked transition from one form of a policy rule at a higher level of abstraction (e.g., a business policy rule) to one or more forms of a policy rule, where each subsequent form is at a successively lower level of abstraction.”) representation of the first operational metrics ([0107], “at block 510, the management entity 330 may retrieve a set of performance metrics from the data models. The data model contains a logical representation of the device being managed, and consists of a set of classes that represent its configuration, capabilities, current performance metrics, and the like. The management commands from the management system 310 are sent over the dedicated management interface 353 to the device, which executes the commands and sends the resulting data back to the management system 310 via the dedicated management interface 354. A typical, but non-limiting, example is to use these queries to calculate the current state of the device, so that it can be compared to its desired state.”); and
utilizing the high-level abstracted representation to provide a user interface representation ([0158], “display unit 1510”) of operational status ([0107]-[0108], “the current state of the device”) without regard to vendor terminology for a heterogenous rack of associated components from at least two different vendors ([0060], “abstractions of a network or system to translate these technology-independent artifacts into at least one vendor-independent data models (i.e., independent of implementation technology). The information model is used to define how different characteristics of the managed entities should be mapped as well as what form it should take in the vendor-independent data models.”) and (Fig. 1, Vendor 1 and Vendor 2).

As per claims 2  and 14, Strassner discloses the plurality of computer devices includes both current components and future components of a corporate management network ([0061], “an existing device, or adding support for entirely new network service, resource, and/or device”).

As per claims 3  and 15, Strassner discloses a first computer device of the plurality of computer devices is a first network switch from a first vendor and a second computer device of the plurality of computer devices is a second network switch from a second vendor ([0012] and [0054]).

a first router manufactured by vendor one having a set of vendor-specific command line interface ("CLI") commands 102, a second router built by vendor two having another set of vendor-specific CLI commands 104”) derived using the hardware abstraction layer ([0058]-[0060]), wherein the hardware abstraction layer has a first translation module for the first vendor and a second translation module for the second vendor ([0071]-[0075])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Strassner (U.S. PGPUB 20140279808) in view of Burnett et al. (U.S. PGPUB 20200104401).
As per claims 5-6, 10-11, and 18-19, Strassner fails to explicitly disclose time-series data.

All of the claimed elements were known in Strassner and Burnett and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of improving the performance of components in the IT environment (Burnett, [0090]).

As per claims 6, 11, and 19, Burnett discloses the time-series data ([0404]) is used to create a prediction of failure for a subset of the plurality of computer devices ([0426]).
Allowable Subject Matter
Claims 7-8, 12-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 

Burnett et al. (U.S. PGPUB 20200104401) discloses a dependency graph, which represents dependency information, e.g., relationships between nodes ([0396]).
Bajpay et al. (U.S. Patent 8855003) discloses proactively predicting future problem areas to predict whether a potential problem may be imminent that may affect one or more customers (col. 5, lines 56-61). However, the prior art does not teach the novel and non obvious feature of claims as recited in claims 7-8, 12-13, and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113